GOLDTHWAITE, J.
This case involves, to some extent, the consideration of the same principle, decided in the case of Skinner v. Frierson, supra. It is evident, if no privity exists be-tweep the sheriff, who was the administrator succeeding Auld, and Auld himself, in the execution sought to be quashed, then there is no reason why this officer, as well as any other, may not perform the necessary duties. As observed, in the case cited, after the resignation of Auld, he ceased in law, as well as in fact, to represent the estate, and the plaintiff’s only object in pursuing the suit further against him, was to make him or his sureties personally responsible. This could be done through the medium of a return of no property. W e fully concede the proposition insisted on by the defendant, that the judgment obtained against him is of no force_ against a succeeding representative, if obtained at a time when he had ceased to represent the estate. To this effect is Taylor v. Savage, [2 Howard, 282,] and the same principle is admitted in Elliott v. Eslava. [3 Ala. Rep. 570.]
In this view it is apparent the sheriffisin no privity with Auld, so fa? as his duties are connected with the execution sought to bo quashed.
Judgment quashing the execution reversed.